


117 HR 287 IH: Fighting Oppression until the Reign of Castro Ends Act
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 287
IN THE HOUSE OF REPRESENTATIVES

January 13, 2021
Ms. Salazar (for herself, Ms. Malliotakis, Mr. Diaz-Balart, Mr. Gimenez, Mr. Dunn, Mr. Mooney, Mr. Waltz, Mrs. Bice of Oklahoma, and Mrs. Cammack) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To prohibit the removal of Cuba from the list of state sponsors of terrorism until Cuba satisfies certain conditions, and for other purposes.


1.Short titleThis Act may be cited as the Fighting Oppression until the Reign of Castro Ends Act or the FORCE Act.  2.Prohibition on removal (a)In generalNotwithstanding any other provision of law, neither the President nor the Secretary of State may remove Cuba from the list of state sponsors of terrorism until the President makes the determination described in section 205 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6065).
(b)DefinitionIn this section, the term state sponsor of terrorism means a country the government of which the Secretary of State determines has repeatedly provided support for international terrorism pursuant to— (1)section 1754(c)(1)(A) of the Export Control Reform Act of 2018 (50 U.S.C. 4318(c)(1)(A));
(2)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371); (3)section 40 of the Arms Export Control Act (22 U.S.C. 2780); or
(4)any other provision of law.  